Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 1 of 23




     Exhibit A
Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 2 of 23
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 3 of 23

TUCCI DESIGN RENDERINGS – UPDATED MATERIALS – 2.19.201




Patio & Kitchen with Updated Materials – Fantastico Travertine Flooring – Southern Cream Cobblestone Cabinet – Yellow
River Granite Counters

                    These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 4 of 23




Patio & Kitchen with Updated Materials – Fantastico Travertine Flooring – Southern Cream Cobblestone Cabinet – Yellow
River Granite Counters


                    These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 5 of 23




Patio & Kitchen with Updated Materials – Fantastico Travertine Flooring – Southern Cream Cobblestone Cabinet – Yellow
River Granite Counters


                    These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 6 of 23




Patio & Kitchen with Updated Materials – Fantastico Travertine Flooring – Southern Cream Cobblestone Cabinet – Yellow
River Granite Counters




                    These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 7 of 23

TUCCI REVISED INTERIOR SPACE – 1.27.2017




2nd Floor Addition Interior Space – Wet Bar with Seating for 3 – Built-in Shelving & Storage with Desk in the
Middle – Sitting Area in Front of Wall Mounted TV – Game Table with Chairs – Extended Closet with Pocket
Door- Sky Lights


                    These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 8 of 23




2nd Floor Addition Interior Space – Wet Bar with Seating for 3 – Built-in Shelving & Storage with Desk in the
Middle – Sitting Area in Front of Wall Mounted TV – Game Table with Chairs – Extended Closet with Pocket
Door – Sky Lights




                    These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 9 of 23




2nd Floor Addition Interior Space – Wet Bar with Seating for 3 – Built-in Shelving & Storage with Desk in the
Middle – Sitting Area in Front of Wall Mounted TV – Game Table with Chairs – Extended Closet with Pocket
Door- Sky Lights


                    These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 10 of 23




Built-in Shelving & Storage Cabinets with Large Desk in Center – Arched Opening over Desk with Pendant Light
& Windows – Cabinets on Either Side of Desk with Adjustable Shelves to Hold Computer Equipment – Slide Out
Keyboard Shelf Under Desk


                   These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 11 of 23




Wet Bar with Seating for 3 – Upper & Lower Cabinets – Mirror Along Wall with Glass Shelves – Wine Racks
Along Top of Cabinets with Grooves for Hanging Glasses Below – Glass Paneled Cabinet for Glass / Bottle
Storage – Sink with Hot & Cold Water
                   These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 12 of 23




Wet Bar with Seating for 3 – Upper & Lower Cabinets – Mirror Along Wall with Glass Shelves – Wine Racks
Along Top of Cabinets with Grooves for Hanging Glasses Below – Glass Paneled Cabinet for Glass / Bottle
Storage – Sink with Hot & Cold Water- GFCI Outlet

                   These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 13 of 23




Locking Storage Doors on Bar Cabinet




Wall Mounted TV (65” TV Shown) with Windows on Sides – Sitting Area with Sectional Sofa, Side Chair & Coffee
Table
                   These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 14 of 23




Wall Mounted TV (65” TV Shown) with Windows on Sides – Sitting Area with Sectional Sofa, Side Chair & Coffee
Table




Game Table with Chairs & Light Above

                   These pictures are for design purposes only and not to be used for construction or building plans
              Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 15 of 23




Closet – Pocket Door – Shelving on End – Clothes Rod – Light Switch inside Door




Chimney Location & Desk Windows


                   These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 16 of 23

TUCCI REVISED DESIGN RENDERINGS – HOA COMPLIANCE




Back of House – Italian Cypress Trees Along Fence Line to Hide Play Equipment




Side View of House – Fence Moved Forward on Property to Enclose A/C Units and Pool Equipment – New Landscaping
Along House & Fence to Hide Pool Equipment & Play Equipment




                     These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 17 of 23




Side View of House – Italian Cypress Trees to Hide Play Equipment




Corner View of House – Landscaping Along Fence Lines to Hide Play Equipment




                     These pictures are for design purposes only and not to be used for construction or building plans
               Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 18 of 23




Fence Moved Forward on Property to Enclose A/C Units & Pool Equipment – Landscaping Along House & Fence Line to
Hide Play Equipment & Pool Equipment – Plants Used : Boxwood Bushes, Italian Cypress Trees, Crepe Myrtle, & Flowers –
Italian Cypress Tress to Hide Trampoline from View




                    These pictures are for design purposes only and not to be used for construction or building plans
              Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 19 of 23




Italian Cypress Trees to Hide Play Equipment




                   These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 20 of 23




Bathroom Addition with Paver Walkway from Pool – New Italian Cypress Trees




Outdoor Bathroom Addition – Brick to Match House with Gable Roof – Paver Walkway to Pool / Outdoor
Living- New Landscaping & Fence to Hide Pool Equipment




                  These pictures are for design purposes only and not to be used for construction or building plans
             Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 21 of 23




Outdoor Bathroom – Storage Cabinet – Corner Shower with Glass Door – Door into House - Vanity with Mirror,
Lights & Storage - Toilet




Storage Cabinet – Corner Shower – Door into House



                  These pictures are for design purposes only and not to be used for construction or building plans
              Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 22 of 23




Bathroom Door – Storage Cabinet




Toilet – Vanity with Mirror, Lights & Storage

                    These pictures are for design purposes only and not to be used for construction or building plans
              Case 19-03614 Document 1-1 Filed in TXSB on 09/19/19 Page 23 of 23




Top View of Additions




                    These pictures are for design purposes only and not to be used for construction or building plans
